UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1999


MARK T. GRANT,

                    Plaintiff - Appellant,

             v.

THE CITY OF ROANOKE, VIRGINIA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, District Judge. (7:16-cv-00007-MFU)


Submitted: June 22, 2020                                          Decided: June 29, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark T. Grant, Appellant Pro Se. David L. Collins, OFFICE OF THE CITY ATTORNEY
FOR THE CITY OF ROANOKE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark T. Grant appeals the district court’s orders denying relief on his 42 U.S.C.

§ 1983 (2018) complaint. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Grant v. City of

Roanoke, No. 7:16-cv-00007-MFU (W.D. Va. July 18, 2017; Nov. 7, 2017; and Mar. 19,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




      *
         The district court determined that Grant was entitled to reopening of his time to
file an appeal under Fed. R. App. P. 4(a)(6). The City does not challenge this finding on
appeal. Accordingly, we deny the City’s motion to dismiss the appeal as untimely.

                                            2